Citation Nr: 0707443	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected limitation of motion of lumbar spine 
with mild to moderate degenerative joint disease of facet 
joints at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1976 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran submitted a statement in 
November 2006 in which he states that his job will be ending 
within 30 days because of a change in his job duties which he 
will not be able to perform due to his service-connected 
disabilities.  The Board construes this statement as a claim 
for a total disability rating due to individual 
unemployability (TDIU).  As this claim has not been 
adjudicated by the RO, the Board refers this issue to the RO 
for development and adjudication.


FINDINGS OF FACT

1.  The veteran's low back disability is not productive of 
fracture of a vertebra or ankylosis of any part of the spine.

2.  The objective medical evidence does not show that the 
veteran's low back disability is productive of neurologic 
manifestations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for limitation of motion of lumbar spine with mild to 
moderate degenerative joint disease of facet joints at L4-5 
and L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 through 5295 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in September 2001, prior to initial adjudication of 
his claim.  However that notice letter was deficient in that 
it failed to provide notice of all of the Pelegrini II 
elements.  Additional notice was provided in August 2005 that 
provided notice of all four Pelegrini II elements, and the 
veteran's claim was readjudicated in a September 2005 
Supplemental Statement of the Case.  

Although proper notice was provided after the initial 
adjudication, the Board finds that the veteran has not been 
prejudiced thereby.  The content of the August 2005 notice 
fully comply with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Moreover his claim was subsequently readjudicated after 
providing the veteran with an opportunity to respond to the 
notice.  Furthermore, the veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

The Board notes that the veteran was provided notice in March 
2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, given the denial hereafter of the veteran's 
claim, any questions as to an effective date are moot.  Thus 
the Board finds that the veteran has not been prejudiced by 
VA's failure to provide notice on these element of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for May 2000 through 
March 2006.  The veteran has not identified any private 
treatment related to his low back disability.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statements of the Case of what evidence the 
RO had obtained and considered in rendering its decisions.  
He has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in May 2002 
and August 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected low back disability since he was 
last examined.  Thus the Board concludes there is sufficient 
evidence to rate the service-connected condition fairly.   

The Board finds that VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5292/5242.  Under 
the old rating criteria, in order to get a higher disability 
rating the medical evidence must show that the veteran 
either has pronounced intervertebral disc syndrome, fracture 
of a vertebra with severe limitation of motion or muscle 
spasm and demonstrable deformity of the fractured vertebral 
body, or unfavorable ankylosis of the lumbar spine.  Under 
the new rating criteria, in order to get a higher disability 
rating, the medical evidence must show that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months, or is entitled to a separate rating for any 
neurologic manifestations.

Despite the veteran's complaints of numbness and tingling in 
his lower extremities and of sharp pain that shoots from his 
back down his legs, there is no objective evidence of any 
neurological manifestations related to the veteran's low 
back disability.  In August 2004, the veteran underwent a VA 
neurological examination.  The veteran reported having low 
back pain radiating down his right lower extremity to his 
ankle sometimes waking him up at night with numbness from 
the waist down on both legs occurring for eight to nine 
months.  He reported that this initially started with him 
losing his balance and then having sharp pain in his back 
with his legs giving way.  He also reported that repetitive 
sitting for long periods of time, standing, and walking 
exacerbate his pain.  Sensory examination revealed light 
touch was normal in all extremities, pinprick was normal in 
all extremities (except for the left knee over the scar), 
but vibration was decreased in the bilateral toes and in the 
bilateral hands up to the wrist.  Deep tendon reflexes were 
2+ throughout, except at the left knee, where it was absent.  
Straight leg raises were negative bilaterally.  The 
assessment was peripheral neuropathy of unknown etiology.  
The examiner ordered a series of tests to look for treatable 
causes of this neuropathy.  In an addendum to his report, 
the examiner stated that the etiology of the peripheral 
neuropathy was likely due to an elevated hemoglobin A1C.

Although the examiner found some sensory loss, this was in 
all for extremities and, thus, is not consistent with 
neurologic manifestations of a low back disability.  
Furthermore a review of the VA treatment records fail to 
show findings of any neurological deficits despite the 
veteran's complaints.  Thus the Board finds that the 
preponderance of the evidence is against concluding that the 
veteran has neurologic manifestations of his service-
connected low back disability.  A separate rating for 
neurologic manifestations is, therefore, not warranted.

In addition, evaluation of the veteran's low back disability 
under the rating criteria for intervertebral disc syndrome 
is not warranted because there is no objective evidence that 
shows the veteran either has intervertebral disc syndrome or 
that he has neurological symptoms consistent with 
intervertebral disc syndrome.  Thus a higher rating is not 
warranted under either the old or new rating criteria for 
intervertebral disc syndrome to include evaluation for 
incapacitating episodes.

The veteran's low back disability is most appropriately 
evaluated based upon limitation of motion.  Under the old 
rating criteria, the veteran is already receiving the maximum 
rating allowable for limitation of motion of the lumbar 
spine.  A higher rating is warranted only upon a showing of 
either ankylosis or the demonstrable deformity of a vertebral 
body due to fracture, which the medical evidence does not 
show.  Rather the evidence shows the veteran has mild 
degenerative joint disease with severe lumbosacral muscle 
spasm, limitation of motion of the lumbar spine and 
lumbosacral arthralgias and myalgias caused by his service-
connected left knee disability.  (See July 2004 VA spine 
examination.)  Accordingly, a higher rating is not warranted 
under the old rating criteria based upon limitation of 
motion.  Likewise a higher disability rating is not warranted 
under the new rating criteria as the evidence fails to show 
that the veteran's low back disability is manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.

In considering the veteran's claim for an increased 
disability rating, the Board has taken into account the 
requirements of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown.  In evaluating a musculoskeletal disability based upon 
limitation of motion, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2006); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2006).  

The July 2004 VA examiner elicited information as to the 
effect the veteran's low back disability has on his ability 
to function under the ordinary conditions of daily life 
including employment.  The veteran reported that his low back 
problem had been getting worse lately and that it was worse 
with bending and standing (cannot stand more than 15 minutes 
at a time).  He sometimes hears popping.  He also reported 
having difficulty climbing stairs and having moved to ground-
floor accommodations.  The veteran also reported he has early 
morning stiffness that lasts about one hour or so.  He has 
occasional flare-ups, particularly worse with activity, and, 
when it happens, he needs to sit down.  He also reported 
difficulty transferring himself, especially getting in and 
out of the car, and difficulty driving.  However, he did 
report he manages to do his activities of daily living fairly 
well.  

The veteran also submitted statements that he missed work due 
to his service-connected disabilities, including his low back 
disability.  Generally, the degrees of disability specified 
in the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as 
requiring periodic medical attention as would take one away 
from work are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1 
(2006).  Although the evidence shows that the veteran has 
fatigability, in-coordination, and pain on movement, the 
Board finds that the current 40 percent disability rating 
sufficiently compensates the veteran for his functional loss.  
Furthermore, the evidence fails to show that, even 
considering the veteran's functional loss due to 
fatigability, incoordination and pain, that his overall 
disability picture is comparable to the rating criteria for a 
higher rating.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for disability rating higher than 40 percent for his service-
connected low back disability.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable, and that thus the 
veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected limitation of motion of lumbar spine 
with mild to moderate degenerative joint disease of facet 
joints at L4-5 and L5-S1 is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


